Exhibit To my NYSE Euronext colleagues: This morning our Board of Directors has again unanimously reaffirmed our combination agreement with Deutsche Boerse and rejected the proposal from Nasdaq and ICE. Our Board reviewed the information recently provided by Nasdaq/ICE and concluded that, while some additional detail and clarifications were given, the proposal is substantially the same as what was previously considered and rejected. As a result, our Board’s view of the proposal has not changed - it is not in the best interest of our shareholders. As Chairman Jan-Michiel Hessels said in today’s press release, “the Board is intensely focused on shareholder value, and we remain confident that the combination with Deutsche Boerse creates substantially more value for our shareholders.” We have worked aggressively over the last few years to transform and reposition the company in the face of ever-changing markets and increased competition from relatively unregulated alternative exchanges. We are now widely recognized as a leading global innovator in market solutions and technology; our derivatives and clearing businesses are growing rapidly, evidenced in part by the successful launch of NYPC last month; and we have built incredible momentum in our Listings business, leading the world in global issuance for the last two quarters in a row. I am extremely proud of what we have accomplished together.
